Citation Nr: 0336844	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-03 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for the veteran's 
death.

2.  Entitlement to accrued benefits.

3.  Entitlement to a nonservice-connected (NSC) death pension 
benefits.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served in the Recognized Guerrilla Service from 
May 1945 to September 1945, in the Commonwealth Army of the 
Philippines from September 1945 to June 1946, and had active 
service in the Philippine Scouts from June 1946 to April 
1949.  The veteran died in January 1962; the appellant filed 
her claim as the veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.


FINDINGS OF FACT

1.    The veteran served in the Recognized Guerrilla Service 
from May 1945 to September 1945, in the Commonwealth Army of 
the Philippines from September 1945 to June 1946, and had 
active service in the Philippine Scouts from June 1946 to 
April 1949.  

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  The veteran died in January 1962.

4.  By RO decision in April 1969, entitlement to service 
connection for cause of death was denied; the appellant did 
not file a timely notice of disagreement.

5.  The evidence submitted since the April 1969 RO decision 
pertinent to the claim for service connection for cause of 
death is either cumulative or redundant and, by itself or in 
connection with the evidence previously assembled, does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1969 RO decision, which denied service 
connection for cause of death, is final.  38 U.S.C. § 4005 
(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969).

2.  New and material evidence has not been submitted since 
the April 1969 RO decision pertinent to the claim of service 
connection for cause of death and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156  (2003).

3.    The appellant's claim for accrued benefits is without 
legal merit. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2003).

4.  The veteran does not have qualifying service for VA 
nonservice-connected pension benefits.  38 U.S.C.A. § 107 
(West 2002); 38 C.F.R. § 3.8 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

By way of the July 2002 rating decision and the December 2002 
Statement of the Case, the RO provided the appellant with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate her claim.  The RO 
sent letters to the appellant dated in September and November 
2001 that advised her of what the responsibilities of the VA 
and the claimant are in developing the record.  In 
particular, the appellant was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  She was advised 
that it was her responsibility to either send medical 
treatment records from the veteran's private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for her.  The 
appellant was also asked to advise VA if there were any other 
information or evidence she considered relevant to her claim 
so that VA could help by getting that evidence.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of her claim on a certain date, approximately 60 
days from the date of the letter. The RO further advised the 
appellant that if no information and evidence had been 
received within that time, her claim would be decided based 
only on the evidence the RO had previously received and any 
VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board also notes that 
the appellant indicated in April 2002 and again in February 
2003 that she had no further evidence to submit.  The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's service medical records 
and VA terminal hospitalization records were submitted.  The 
appellant has not indicated that there was any outstanding 
evidence not already of record.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish her claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


New and material evidence

In an April 1969 decision letter, the RO denied the appellant 
claim for service connection for cause of the veteran's death 
on the basis that the evidence did not show that the 
veteran's death was due to a service-connected injury or 
disease.  This letter also advised the appellant of her 
procedural and appellate rights; however, she did not appeal.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and clarify 
the types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
The appellant filed her claim seeking to reopen after August 
2001.  Accordingly, the Board has considered these 
provisions.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims has 
held that the Board is under a legal duty in these situations 
to first determine if there is new and material evidence to 
reopen the claim, regardless of what the RO may have 
determined in this regard and regardless of whether the RO 
failed to address this preliminary issue entirely.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, 
the Board finds that new and material evidence has not been 
submitted to reopen the appellant's claim for service 
connection for the cause of the veteran's death.

At the time of the April 1969 RO decision, the evidence 
included service medical records and certificates of death 
issued by two different entities.  Service medical records 
indicate the veteran's birth occurred in September 1924.   
The veteran had undergone two physical examinations during 
his active service.  The first examination occurred in 
September 1945 and was determined to be a normal clinical 
evaluation.  The second examination took place in June 1946 
and was also normal.  There was no record of treatment in 
service.  The first certificate of death was issued by the 
municipality of Bangkok, Thailand in January 1962.  The 
certificate indicates the veteran died from shock secondary 
to massive hemorrhage secondary to blast injury.  It reports 
age at death as 27 years old.   A church parish in Naga, 
Philippines issued the second certificate of death in March 
1963.  It certified that the veteran died on arrival to a 
hospital.  Cause of death is listed as massive hemorrhage.  
The certificate shows the veteran's age as 27 years.  

Since the April 1969 RO decision, the appellant submitted a 
third certificate of death from O.J. Hospital in Laos dated 
in January 1962 and a Report of Death of Philippine Citizen 
issued by the Foreign Service of the Philippines.  The death 
certificate shows a diagnosis of dead on arrival and lists 
the immediate cause of death as shock secondary to massive 
hemorrhage secondary to Blast injury.  

The evidence submitted subsequent to the April 1969 
represents neither new nor material evidence.  Review of the 
record reveals the only information or documents received was 
a third death certificate and a Report of Death of Philippine 
Citizen.  The entities that issued the documents are 
different, but the actual information contained in the 
documents is completely duplicative of evidence submitted 
prior to the April 1969 RO decision and add nothing 
substantive to the body of evidence in support of the 
appellant's claim for service connection for the veteran's 
cause of death.  There is no indication from the newly 
submitted documents that the veteran was actively serving in 
the U.S. Armed Forces when he died or that his cause of death 
could otherwise be related to a service connected disorder.  
In light of the redundant and cumulative nature of the 
evidence submitted by the appellant, the Board finds that the 
evidence does not raise a reasonable possibility of 
substantiating the claim.  

Therefore, the Board finds that the evidence received 
subsequent to the RO's April 1969 determination is not new 
and does not serve to reopen the appellant's claim for 
service connection for cause of death.  38 C.F.R. § 3.156 
(2003).  The Board has considered the doctrine of reasonable 
doubt in the appellant's favor, but, as the preponderance of 
the evidence is against her claim, that doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107 (West 2002). 

Accrued benefits

Accrued benefits may be paid to the surviving spouse, 
children or parents of a veteran to which the veteran was 
entitled at death under existing ratings or decisions or 
those based on evidence in the file at the date of death.  
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (a) 
(2003).

Application for accrued benefits must be filed within one 
year after the veteran's date of death.  A claim for death 
pension, compensation, or dependency and indemnity 
compensation, by an apportionee, surviving spouse, child or 
parent is deemed to include claim for any accrued benefits.  
38 U.S.C.A. §§ 5101(a), 5121(c) (West 2002); 38 C.F.R. 
§§ 3.152(a), 3.1000 (c) (2003).

There is no evidence to show that the veteran had been 
granted service connection for a disability during his 
lifetime or that an application for service connection for a 
disability was pending at the time of his death.  Service 
medical records do not reflect any chronic disability during 
the veteran's active service and there are no post-service 
medical records that show a presumptive condition existed 
after separation.  Thus, the evidence fails to demonstrate 
any factual basis for service connection for any condition.  
Moreover, the appellant filed her claim for accrued benefits 
in September 2001, approximately 30 years after the veteran's 
death.  The record reveals no factual dispute as to when the 
claim was filed.  A claim for accrued benefits must be filed 
within one year of the veteran's death.  38 C.F.R. 
§ 3.1000(c).  Accordingly, there is no legal basis for 
payment of accrued benefits.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in a case 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Nonservice-connected pension eligibility

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

All enlistments and re-enlistments of Philippine Scouts in 
the Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period.  38 C.F.R. § 3.8 (b) (2002).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces except benefits under- 

(1) contracts of National Service Life Insurance entered into 
before February 18, 1946;

(2) chapter 10 of title 37; and

(3) chapters 11, 13 (except section 412 (a)), and 23 of title 
38.

38 U.S.C.A. § 107 (a) (West. 2002).

Service in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any of the laws administered by the 
Secretary except of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces except benefits under-

(1) with respect to contracts of National Service Life 
Insurance entered into before May 27, 1946; under section 620 
or 621 of the National Service Life Insurance Act of 1940; 
or, under section 1922 of title 38; and

(2) chapters 11, 13 (except section 1312 (a)) of title 38.

38 U.S.C.A. § 107 (a) (West. 2002).

The Adjutant General of the United States Army certified in 
April 1963 that the veteran served in the Recognized 
Guerrilla Service from May 1945 to September 1945, and in the 
Regular Philippine Army Service from September 1945 to June 
1946.  War Department AGO Form 53 reflects the veteran 
actively served in the Philippine Scouts from June 1946 to 
April 1949.

Service department findings as to the fact of service with 
the Armed Forces of the United States of America are made 
binding upon VA for purposes of establishing entitlement to 
benefits.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  
The Board first acknowledges and recognizes that the evidence 
does establish that the veteran served and contributed to the 
U.S. Armed Forces through his active service in the 
Recognized Guerrilla Services, the Commonwealth Army of the 
Philippines, and the Philippine Scouts.  As a veteran of 
Philippine forces, he served under the authority of a 
military order of the President dated July 26, 1941.  The law 
has restricted the types of entitlements that a veteran 
serving pursuant to that military order is eligible to 
receive.  Although a veteran who has served pursuant to the 
President's July 26, 1941 military order, is eligible to 
receive compensation for a service-connected disability 
(Title 38, chapter 11) or his spouse is eligible to receive 
compensation for a service connected death (Title 38, Chapter 
13), they are ineligible to receive a pension for a 
nonservice connected death or disability (Title 38, Chapter 
15).  The law is clear on this point.  

There is no factual dispute over when or with what 
organization the veteran served.   Given the applicable 
statutory and regulatory provisions recited above and the 
facts of this case, the Board finds that appellant does not 
meet the basic eligibility requirements for VA nonservice-
connected death pension benefits.  Thus, the appellant's 
claim lacks legal entitlement under the applicable 
provisions.  Because the law is dispositive in this case, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, supra.





ORDER

Having received no new and material evidence to reopen the 
claim for service connection for the veteran's cause of 
death, the claim is not reopened.

Accrued benefits are denied.

Nonservice-connected (NSC) death pension is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



